UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1032



VALARIE PRICE,

                                            Plaintiff - Appellant,

          versus


FIRST STAR MORTGAGE, a/k/a US Bank; ANTHONY J.
CORCINI, Secretary Department of Veterans
Affairs; SAMUEL I. WHITE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-568-2)


Submitted:   May 28, 2004              Decided:     September 9, 2004


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Valarie Price, Appellant Pro Se.    Jonathan L. Hauser, TROUTMAN
SANDERS, L.L.P., Virginia Beach, Virginia, George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Valarie Price seeks to appeal the district court’s order

directing Price to inform the court of the basis of its subject

matter jurisdiction over Price’s claim against the Secretary of the

Department    of   Veterans    Affairs.      This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).         The order Price seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.       Accordingly,     we   dismiss   the    appeal   for   lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.              The

motion to place this case in abeyance and the motion to correct the

district court record are denied.



                                                                   DISMISSED




                                    - 2 -